Judgment, Supreme Court, New York County (Herman Cahn, J.), entered August 16, 2004, dismissing the complaint on forum non conveniens grounds, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered July 19, 2004, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The motion court properly considered all relevant factors (see Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 479 [1984], cert denied 469 US 1108 [1985]) and properly concluded that New York was not a convenient forum for litigating the instant dispute. This case has no discernible connection to New York but a very substantial nexus to Canada. The dispute arises out of a credit agreement negotiated in Canada between Canadian companies, and which is subject to Quebec and Canadian federal law. The alleged wrongful actions all took place in Quebec, Canada, and the action seeks damages in Canadian dollars. Moreover, Canada is available as an alternative forum and, indeed, plaintiffs have already availed themselves of the Canadian courts in a matter related to the instant dispute (see Phat Tan Nguyen v Banque Indosuez, 19 AD3d 292 [2005]; Shin-Etsu Chem Co., Ltd. v ICICI Bank Ltd., 9 AD3d 171 [2004]). Concur— Buckley, P.J., Tom, Mazzarelli, Marlow and Catterson, JJ.